DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 2/23/21 and 2/1/21
	Applicant’s amendment to claims 1, 4-7, 12 and 14 is acknowledged.
	Applicant’s addition of new claims 23 and 24 is acknowledged.
	Claims 15-22 are cancelled.
	Claims 1-14, 23 and 24 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 24 is allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al., US Publication No. 2019/0369452 A1.

Long anticipates:
1.  A display apparatus, comprising (see fig. 6): 
	a first pixel (117 left in first row) in a first column and comprising a first driving transistor (116), the first driving transistor comprising a first semiconductor layer and a first gate electrode (e.g. para. [0051]); 
	a second pixel (117 right in second row) adjacent to the first pixel in the first column and comprising a second driving transistor (116), the second driving transistor comprising a second semiconductor layer and a second gate electrode (e.g. para. [0051]);
	a first data line (113 left) disposed at a left side of the first driving transistor and the second driving transistor in the first column, and electrically connected to one of the first pixel (117 left in first row) and the second pixel; 

	a driving voltage line (112), that at least partially overlaps the first data line (113 left) and the second data line (113 right); and 
	a first insulating layer (e.g. insulation layer at para. [0053] – [0054]) disposed between the first data line (113 left) and the driving voltage line (112) and between the second data line (113 right) and the driving voltage line (112).  See Long at para. [0001] – [0107], figs. 1-10.

2.  The display apparatus of claim 1, wherein the first insulating layer comprises an organic material, para. [0053].

23.   The display apparatus of claim 1, wherein the first data line, the second data line, and the driving voltage line comprise metal, para. [0048], [0050].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al., US Publication No. 2012/0162181 A1.


Chuang teaches:1.  A display apparatus, comprising (see figs. 3, 4A and 4B): 
	a first pixel (1,1) in a first column and comprising a first driving transistor (T3),  the first driving transistor comprising a first semiconductor layer and a first gate electrode (e.g. gate inherent in a transistor; semiconductor layer inherent or obvious in transistor); 
	a second pixel (2,1) adjacent to the first pixel in the first column and comprising a second driving transistor (T3), the second driving transistor comprising a second semiconductor layer and a second gate electrode (e.g. gate inherent in a transistor; semiconductor layer inherent or obvious in transistor); 
	a first data line (Data-) disposed at a left side of the first driving transistor and the second driving transistor in the first column, and electrically connected to one of the first pixel and the second pixel (2,1); 
	a second data line (Data+) disposed at a right side of the first driving transistor and the second driving transistor in the first column, and electrically connected to the other of the first pixel (1,1) and the second pixel; 
	a driving voltage line (Vcom-, Vcom+ in fig. 3; layer 58/56 in fig. 4B; ; see “drive” at para. [0005]) that at least partially overlaps the first data line and the second data line (Data-, Data+ in fig. 3; layer 42 in fig. 4B); and 
	a first insulating layer (PASS layer 54 in fig. 4B) disposed between the first data line and the driving voltage line and between the second data line and the driving voltage line.  See Chuang at para. [0001] – [0037], figs. 1-5.

	Regarding claim 2:
	It would have been obvious to one having ordinary skill in the art to form the first insulating layer (PASS layer 54 in fig. 4B) comprises an organic material, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, as applied to claim 1 above, in view of Akasawa et al., US Publication No. 2018/0081756 A1.

Regarding claim 8:
Chuang teaches all the limitations of claim 1 above, but does not expressly teach a second insulating layer disposed on the first data line and the second data line; and a light-emitting device disposed on the second insulating layer.  
In an analogous art, Akasawa teaches (see fig. 21) a second insulating layer (102) disposed on the LCD (200); and a light-emitting device (121/122/123) disposed on the second insulating layer (102).  See Akasawa at para. [0336] – [0339].
One of ordinary skill in the art modifying teach teachings of Chuang with Akasawa to bond an LED to an LCD would form the “second insulating layer disposed on the first data line and the second data line” because the first and second data line are part of the LCD.

Long further teaches:
9.  The display apparatus of claim 8, wherein the second insulating layer (102) comprises an organic material (e.g. organic resins well known are disclosed at para. [0200])

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chuang with the teachings of Akasawa because “The display device includes a reflective display element and a light-emitting display element…The reflective display device may include a liquid crystal display element. The para. [0013].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied to claim 1 above, in view of Akasawa et al., US Publication No. 2018/0081756 A1.

Regarding claim 8:
Long teaches all the limitations of claim 1 above, but does not expressly teach a second insulating layer disposed on the first data line and the second data line; and a light-emitting device disposed on the second insulating layer.  
In an analogous art, Akasawa teaches (see fig. 21) a second insulating layer (102) disposed on the LCD (200); and a light-emitting device (121/122/123) disposed on the second insulating layer (102).  See Akasawa at para. [0336] – [0339].
One of ordinary skill in the art modifying teach teachings of Long with Akasawa to bond an LED to an LCD would form the “second insulating layer disposed on the first data line and the second data line” because the first and second data line are part of the LCD.

Long further teaches:
9.  The display apparatus of claim 8, wherein the second insulating layer (102) comprises an organic material (e.g. organic resins well known are disclosed at para. [0200])

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Long with the teachings of Akasawa because “The display device includes a reflective display element and a light-emitting display element…The reflective display device may include a liquid crystal display element. The para. [0013].

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, as applied to claim 1 above.

	Regarding claims 10 and 11:
	Long teaches all the limitations of claim 1 above and it would have been obvious to one of ordinary skill in the art to form “the first data line, the second data line, and the driving voltage line comprise a same material” from the disclosure of materials list at para. [0048], [0050].
	Furthermore, it would have been obvious to one of ordinary skill in the art to form “the first data line and the second data line comprise a material that is different from a material included in the driving voltage line” from the disclosure of materials list at para. [0048], [0050].
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.”

Claims 10, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, as applied to claim 1 above, in view of Long.

Regarding claims 10, 11 and 23:
Chuang teaches all the limitations of claim 1 above, but is silent regarding the materials for the first data line, the second data line, and the driving voltage line.
para. [0048], [0050].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chuang with the teachings of Long to form “the first data line, the second data line, and the driving voltage line comprise a same material”; or “the first data line and the second data line comprise a material that is different from a material included in the driving voltage line”; or “the first data line, the second data line, and the driving voltage line comprise metal” since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.”


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, as applied to claim 1 above, and further in view of Murakami et al., US Publication No. 2003/0057419 A1 (of record).

	Regarding claims 12 and 13:
	Chuang teaches all the limitations of claim 1 above, and further teaches:
	(see fig. 4A) a transistor (T2) comprising a semiconductor layer and a gate electrode, wherein the semiconductor layer of the transistor comprises a source region and a drain Page 4 of 11region (e.g. gate, source and drain inherent in a transistor; semiconductor layer inherent or obvious in transistor); 


	Chuang does not expressly teach:
	a connection electrode disposed adjacent to the semiconductor layer of the transistor; and 
	a shielding member that at least partially overlaps the connection electrode and at least one of the source region and the drain region of the semiconductor layer of the transistor,

	In an analogous art, Murakami teaches:
	(see fig. 10B) a shielding member (1008) that at least partially overlaps a connection electrode (1012) and at least one of a source region and drain region of a second semiconductor layer (e.g. semiconductor layer of the thin film transistors (TFTs); there are two TFTs shown in fig. 10B) , 
	wherein the shielding member (1008) is electrically connected to a driving voltage line (1016).  See Murakami at para. [0195] – [0201]; also see shielding member (377) in fig. 5C, para. [0120]; and para. [0189] – [0193], figs. 9A-9B 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chuang with the teachings of Murakami because a shielding member can be “effective in the shielding of light and the shielding of electric fields” that may interfere with the operation of the transistors.  See Murakami at para. [0120].


s 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, as applied to claim 1 above, and further in view of Shibata, US Publication No. 2003/0059986 A1 (of record)

	Regarding claims 12 and 14:
	Chuang teaches all the limitations of claim 1 above, and further teaches:
	(see fig. 4A) a transistor (T2) comprising a semiconductor layer and a gate electrode, wherein the semiconductor layer of the transistor comprises a source region and a drain Page 4 of 11region (e.g. gate, source and drain inherent in a transistor; semiconductor layer inherent or obvious in transistor); 
 	wherein the source region or the drain region of the semiconductor layer of the transistor (T2) is electrically connected (e.g. through Scan and/or C2 in fig. 4A) to the first gate electrode of the first driving transistor (T3). 

	Chuang does not expressly teach:
	a shielding member that at least partially overlaps the connection electrode and at least one of the source region and the drain region of the second semiconductor layer, 
	wherein the shielding member is disposed between the second semiconductor layer and the connection electrode, and a plurality of insulating layers are disposed between the second semiconductor layer and the shielding member and between the connection electrode and the shielding member. 

In an analogous art, Shibata teaches:

	wherein the shielding member (1116) is disposed between the semiconductor layer (1120) of the transistor and the connection electrode (1118), and a plurality of insulating layers (1112/1115/1117) are disposed between the semiconductor layer of the transistor and the shielding member and between the connection electrode and the shielding member.  See Shibata at para. [0114] – [0133].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Chuang with the teachings of Shibata because “According to the structure of the present invention, stray light including diffraction light can be completely blocked.”  See Shibata at para. [0119].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 September 2021